Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 17/316,745 filed 5/11/21 as a continuation-in-part of PCT/CN2021/079353 filed 3/05/21.  Claims 1-15 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1 and 2 of Fig. 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities: the specification uses reference number 39 for both the first bump (in at least [0039]) and the second convex edges (in at least paragraph [0040]) and identifies the second convex edge with both 330 and 39.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: 
Throughout the disclosure the structure/stool is described as a foldable between an unfolded and folded sate. Use of the terms “foldable”, “folding”, “unfolded”, etc. does not appear to be accurate and may be the result of a translation issue.  As understood there is no structure of the structure/ stool which folds, which by definition means something relatively flat and flexible which is bent over on itself.  As understood the side wall is comprised of concentric rings 3 which telescopically collapse into one another.  While applicant may be his own lexicographer he may not define terms contrary to their normal accepted meanings.  It appears that all occurrences of “unfolded” should be replaced with “extended” which more accurately describes the invention and all occurrences of “folded” should be replaced with “collapsed” or contracted (as in claim 12).
Similarly, elements 320/330/35 described and claimed as “convex” edges appear to be inaccurately described.    There is nothing convex shown for any of these elements and it is not even clear how the form an edge?  Elements 320 and 330 are shown as inwardly projecting ribs or projection which extend in the longitudinal direction of the connecting piece(s) 3.  Element 35 is shown as sloped projection or rib extending from the inner surface of piece(s) 3.
Convex adjective
1     a: curved or rounded outward like the exterior of a sphere or circle
b: being a continuous function or part of a continuous function with the property that a line joining any two points on its graph lies on or above the graph
  2      a: of a set of points: containing all points in a line joining any two     constituent points
b: of a geometric figure: comprising a convex set when combined with its interior
a convex polygon
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “unfolded” fails to particularly point out the invention as understood for the reasons noted in the above specification objection.
All occurrences of “convex edge” fail to particularly point out the invention as understood and shown for the reason above.
In claims 4-11, 13 and 14, it is not clear which connecting piece each occurrence of “the connecting refences” as two adjacent connecting pieces have been defined.
In claims 5, 7, 8 and 10, it is not clear which adjacent connecting each occurrence of “the adjacent connecting” piece references.
Claim 7 incudes a typo as “slop” should read - - slope - -.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17/342,532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is included within the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2020/001592 to Zaifman.
Zaifman provide a chair 10 considered to meet the limitation of a “stool” having a plurality of telescopic rings 40 or “connecting pieces” between a top stool surface 20 and a base 49.  The stool switchable between an unfolded state [Fig.1] and a retracted state [Fig. 9].  Locking arrangements 50 are considered to meet “fixation mechanisms” and include a first movement region in the form of groove 54.  The edges of the groove meet the limitations of first and second convex edges formed on an inner wall as best understood.  And the ends of the groove form a first limiting structure as best understood. The arched segment 54A is bound by a third convex edge having first and second slopes which forms a second limiting structure as best understood.  Pins 52 are considered to meet the limitation of a first bump. 

    PNG
    media_image1.png
    651
    507
    media_image1.png
    Greyscale


Claims 1-5 and 15 as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,556,099 to Perlman.
Perlman provides a device 100 comprised of a plurality of adjacent rings 200/400/300 or “connecting pieces”.  A plurality of “fixation mechanisms” are provided as shown in figure 13 including a first movement region provide as a sliding groove 150 on the inner wall of the rings, pin block 160 and pin 130.  As best understood the opposing edges of the grooves 150 meet the limitations of first and second convex edges.  The block pin 160 is considered to meet the limitation of a first limiting structure” [cl 4].  The closed end of the groove 150 is considered to meet the limitation of a “third convex edge” [cl. 5] and the pin 130 is considered to meet the limitation of a first bump.
With respect to claim 15, a lid 380 is consider to meet the limitation of a stool surface and bottom wall 200 is considered to met the limitation of a base.
When reading the preamble in the context of the entire claim, the recitation “stool” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claims 10, 11, 13 and 14 appear to contain allowable subject matter if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  However, final allowability determination will be reserved until such time the metes and bounds of the claims are better defined.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note the examiner was unable to locate a translated version of the Written Opinion mailed 03/2/22 in the parent application PCT/CN2021/079353. It appears that CN 111904195A was the sole reference applied against the claims of the parent application.  This refence was also published as US 2022/0061534 to Sun which is listed on the attached PTO-892.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636